Per Curiam.
No statement of facts appears in the record, and therefore the only matter which is before us for consideration is as to whether the judgment is supported by the complaint, which charged the defendant with the unlawful possession of intoxicating liquor. The verdict of the jury found the defendant guilty as charged, and the judgment based upon this verdict is that the defendant “is guilty of the crime of unlawfully having in his possession intoxicating liquor other than alcohol.” With the record in this condition, we find no reason to reverse the judgment, and it is affirmed.